
	
		II
		111th CONGRESS
		1st Session
		S. 1413
		IN THE SENATE OF THE UNITED STATES
		
			July 8, 2009
			Mr. Kerry (for himself
			 and Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Adams National Historical Park Act of 1998
		  to include the Quincy Homestead within the boundary of the Adams National
		  Historical Park, and for other purposes.
	
	
		1.Short Title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Adams National Historical Park
			 Boundary Addition Act of 2009.
			(b)FindingThe Quincy Homestead has been designated a
			 National Historic Landmark.
			2.Addition to Adams
			 National Historical ParkSection 4(b) of the Adams National
			 Historical Park Act of 1998 (16 U.S.C. 410eee–2(b)) is amended—
			(1)by redesignating
			 paragraph (2) as paragraph (3); and
			(2)by
			 adding after paragraph (1) the following new paragraph:
				
					(2)The property at 34
				Butler Road in Quincy, Massachusetts, known as the Quincy Homestead and
				carriage shed, consisting of approximately 1.8 acres, as generally depicted on
				the map entitled Boundary Addition Adams National Historical
				Park, numbered N.E.R.R.D. 386/80,001, and dated August,
				2003.
					.
			
